267 F.2d 783
Minniola O. MILLER, Plaintiff-Appellant,v.Russell L. GILLETTE, Rose M. Gillette et al., Defendants-Appellees.
No. 316.
Docket 25469.
United States Court of Appeals Second Circuit.
Argued June 2, 1959.
Decided June 15, 1959.

Minniola O. Miller, pro se.
Howard J. Maxwell, of Steele, Collins & Maxwell, Hartford, Conn., for defendants-appellees.
Bernard E. Francis, West Hartford, Conn., for defendants-appellees Russell L. Gillette and Rose M. Gillette.
Before CLARK, Chief Judge, and LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
In Miller v. Town of Suffield, 2 Cir., 249 F.2d 16, we affirmed Judge Smith's dismissal of plaintiff's antitrust action which we characterized as an attempt to revive certain "fantastic claims of fraud and conspiracy" rejected in earlier litigation. The Supreme Court denied certiorari, 356 U.S. 978, 78 S. Ct. 1143, 2 L. Ed. 2d 1151, and then a motion for rehearing, 358 U.S. 859, 79 S. Ct. 16, 3 L. Ed. 2d 93. After our affirmance Judge Smith, on motion of certain defendants, dissolved an attachment pendente lite upon their property and plaintiff has appealed. She has failed, however, to show any reason why the order was not only within the power of the district court, but also required upon the termination of her action. Affirmed.